10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:20-cr-00273-JCM-BNW Document 4 Filed 10/06/20 Page 1 of 3

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oOo-
UNITED STATES OF AMERICA, Case No.: 2:20-cr- xf. 3
Plaintiff ) ORDER FOR ISSUANCE OF WRIT OF
, ) HABEAS CORPUS AD PROSEQUENDUM
) FOR THOMAS RONALD HOOVER
vs. ) (D#) 37071-048
THOMAS RONALD HOOVER,
)
Defendant. )
)
)

 

 

 

Upon reading the petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue out of
this Court, directing the production of the body of the said THOMAS RONALD HOOVER

before the United States District Court at Las Vegas, Nevada, on or about

IARAP, Wed (0 [21/2020

, for arraignment and any further proceedings and
2:30 p.m., BNW 3B y Pp g

 

from time to time and day to day thereafter until excused by the said Court.

DATED: October 6, 2020 az

UNITED STATES MAGISTRATE JUDGE

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

   
 
  

   
 
 

   

Case 2:20-cr-00273-JCM-BNW Document4 Filed 10 20f 3
—— FILED a
—— ENTERED rey
COUNSET/PARTIES qc Reaons
NICHOLAS A. TRUTANICH OCT -§ 209
United States Attorney
District of Nevada
CLERK US Distant pan
Nevada Bar Number 13644 DISTRICT ey aoe RP
BRETT C. RUFF ween PEDHTY |

Assistant United States Attorney
501 Las Vegas Boulevard South
Suite 1100

Las Vegas, Nevada 89101
702-388-6336

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-0o00-
UNITED STATES OF AMERICA, Case No.: 2:20-cr- RY - >
Plaintiff ) PETITION FOR WRIT OF HABEAS
, ) CORPUS AD PROSEQUENDUM FOR
) THOMAS RONALD HOOVER
VS. ) (ID#) 37071-048
THOMAS RONALD HOOVER,
)
Defendant. )
)

 

 

 

The petition of the United States Attorney for the District of Nevada respectfully shows
that THOMAS RONALD HOOVER, is committed by due process of law in the custody of the
Warden, Southern Nevada Detention Center, Pahrump, Nevada, that it is necessary that the said
THOMAS RONALD HOOVER be temporarily released under a Writ of Habeas Corpus Ad
Prosequendum so that the said THOMAS RONALD HOOVER may be present before the

United States District Court for the District of Nevada, Las Vegas, Nevada, on

Inga, Wed [21 21/a>20

, for arraignment and from time to time and day to day
2:30 p.m., BNW 3B

thereafter until excused by the said Court.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00273-JCM-BNW Document 4 Filed 10/06/20 Page 3 of 3

That the presence of the said THOMAS RONALD HOOVERbefore the United States

IA&AP, Wed (0/4 /2o2p

District Court on or about
° ——— 2:30 p.m., BNW 3B

, for arraignment and from
time to time and day to day thereafter until excused by the Court has been ordered by the United
States Magistrate or District Judge for the District of Nevada.

WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Southern Nevada Detention Center,
Pahrump, Nevada, and to the United States Marshal for the District of Nevada, commanding them
to produce the said THOMAS RONALD HOOVER before the United States District Court on
IABAP, Wed tolaj/dog > __» for arraignment and from time to time and day

2:30 p.m., BNW 3B
to day thereafter, at such times and places a> may be ordered and directed by the Court entitled

or about

above, to appear before the Court, and when excused by the said Court, to be returned to the
custody of the Warden, Southern Nevada Detention Center, Pahrump, Nevada.

DATED this 6" day of October, 2020

Respectfully submitted,

NICHOLAS A. TRUTANICH
United States Attorney

BRETT C. RUFF
Assistant United States Attorney

 
